Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claim(s)
	Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1-20 were left as previously/originally presented. Claim(s) 1-20 are currently pending and have been examined. Claim(s) 1-20 are currently pending and have been examined.

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 6-7, of Applicant’s Response, filed November, 09, 2021, with respect to 35 USC § 101 rejection of Claim(s) 1-20, have been fully considered but they are not persuasive.
	Applicant argues that the invention provides an improvement to the technical field of traffic management. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, it is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a 
(e.g., "thereby increasing the bandwidth of the channel"), see MPEP 2106.04(d)(1). Here in this case applicant states that this process provides toll operators with higher levels of customizations making it easier for the toll operator(s) to comply with various contractual or regulatory obligations. First, the step(s) of accomplishing this desired improvement in the specification is made in a blanket conclusory manner without any detail of what the customizations include and how the customization make it easier to comply with contractual/regulatory obligations which in turn will improve traffic management, see applicant specification paragraph 0064. Secondly, even if it is determined that the specification doesn’t set forth an improvement in a conclusory manner, the Independent claim(s) that are being evaluated fail to reflect the disclosed step(s) of providing a toll operator with more customizations for making this pricing determination. This case is unlike, Diamond v. Diehr, when the claims recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press, which, the Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products, see MPEP 2106.05(e). But, similar to, the claims in Alice Corp. v. CLS Bank International, where the court  concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity since they were recited at a high level of generality. Here, in this case merely receiving and transmitting information which is no more than “applying,” the judicial exception. Examiner, further notes, that the toll operator is able to select a customized definition of level-of-service, which, the system will then be able to determine the price for the toll lanes, see paragraph 0014. Also, see, Affinity Labs v. DirecTv., use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more; and A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, applicant’s limitations do not satisfy the improvement consideration thus applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant argues filed on November, 09, 2021, have been fully considered but they are not persuasive. 
	Applicant argues on page(s) 7-8, that Fu (US 2014/0032282) and Pricing fails to teach the non-linear relationship between the price adjustment and the difference between the current level-of-service and the target level-of-service. Examiner, respectfully, disagrees with applicant’s argument. As an initial matter, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Fu teaches determining the a toll rate based on measuring the traffic density at the entry of HOT (i.e., current level-of-service) and comparing that to the target density (i.e., target level-of-service), which, the system will then take the difference of the measured traffic density and the target density to determine an adjustment amount to the base toll rate using a nonlinear feedback mechanism (i.e., non-linear relationship between the price adjustment and difference), see paragraph 0033,  thus teaching calculating a price adjustment for managed lane based on a difference between the current and target level of service, which, the adjustment uses a non-linear relationship between the two. Applicant’s argument that no detail is given regarding Fu’s non-linear relationship is not persuasive because when read in combination of the previous sentence, the citation reads: “The adjustment can be determined simply proportional to the value of the difference. One may also use a more sophisticated, nonlinear feedback mechanism”. The nonlinear is clearly meant to contrast the proportional (linear) relationship described previously. Therefore, Fu discloses a nonlinear relationship between adjustment and difference in density (difference between target and current level of service). Examiner, notes, that Pricing was merely used to show a non-linear relationship between a change (e.g., difference) and pricing. Pricing teaches a system that can calculate the change in traffic density (i.e., difference), which, in turn will calculate a new toll amount (i.e., price adjustment) based on the density change, such that in some instances as the change in traffic density decreases the price based on the density will increase, stay the same, and/or decrease, respectively, (i.e., price adjustment having a non-linear relationship between the price adjustment the different) thus teaching that a system that can determine a price adjustment having a non-linear relationship between the price adjustment and the difference of the service level. Therefore, applicant’s arguments are not persuasive as to the above references. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 15, and 18 recite an entity receiving speed and timing information from a vehicle, which, the entity will then compare current and target data information and then compute a price for the toll road. Independent Claim(s) 1, 15, and 18 as a whole recite limitation(s) that are directed to an abstract idea(s) of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people and mathematical relationships: mathematical formulas or equations and/or mathematical calculations. Claim(s) 1, 15, and 18, limitations of “receiving, sensor data information for speed and timing of vehicles passing within a managed lane of the roadway,” “determining, based on a current level-of-service for the managed lane,” and “comparing the current level-of-service of the managed lane with a target level-of-service for the managed lane,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles and/or managing personal behavior or relationships or interactions between people. See, offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015); and mitigating settlement risk, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1979 (2014). And Claim(s) 1, 15, and 18 “calculating a price adjustment for the managed lane based on a difference between the current level-of-service and the target level-of-service, the price adjustment having a non-linear relationship between the price adjustment and the difference,” step(s)/function(s) is merely a mathematical relationships: mathematical formulas or equations and/or mathematical calculations. See, calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). Examiner, notes, that the computing of the price adjustment information is merely based on a linear equation based on a plurality of functions, see applicant’s specification paragraph 0053-0054. The mathematical step(s)/function(s) are concepts of mathematical modeling of calculating toll prices by solving a mathematical equation based on measured functions and differences of various parameters, which, corresponds to concepts identified as abstract data by the courts, such as mathematical relationships/formulas and/or calculations, See, calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982); and organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). Furthermore, As, explained in the MPEP and the October 2019 update, where a series of step(s) recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. (See, MPEP 2106.04, 2016.05(II) and October 2019 Update at Section I. B.). For instance, in this case, Independent Claim(s) 1, 15, and 18, are similar to an entity receiving roadway information, which, the entity will then be able to compare various values for calculating a price for a toll road and display that information to a customer. The mere recitation of generic computer components (Claim 1: a sensor system; Claim 15: a computing system and a sensor system; and Claim 18: a processor, a memory, and a sensor system) do not take the claims out of the enumerated group of certain methods of organizing human activity and mathematical relationships: mathematical formulas or equations and/or mathematical calculations. Therefore, Independent Claim(s) 1, 15, and 18, recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “receiving,” “determining,” “comparing,” “calculating,” “and “displaying,” respectively, information in a computer environment as applied to Claim(s) 1, 15, and 18, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a sensor system; Claim 15: a computing system and a sensor system; and Claim 18: a processor, a memory, and a sensor system). Examiner, notes that a sensor system, a computing system, a processor, and a memory, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that using of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Here, applicant is merely transmitting and providing vehicle information, which, will then calculate a price for the toll roadway based on the received information, which, is merely using additional elements in their ordinary capacity to receive and transmit tolling and pricing information thus amounting to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Furthermore, similar to Alice Corp. Pty. Ltd., the court found that a commonplace business method or mathematical algorithm being applied on a general purpose computer does not integrate a judicial exception into a practical application or provide significantly more. Here, applicant has provided an entity is able to receive toll information, which, a price will then be calculated for the toll road based on the received information. Examiner, notes, that the calculation is performed by a computer/pricing algorithm, see applicant’s specification 0053-0054, thus merely using some general purpose computer (see, above analysis) that has a mathematical algorithm to compute a price doesn’t integrate a judicial exception into a practical application or provide significantly more. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).
	
	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 2-14, 16-17 and 19-20: The various metrics of Dependent Claim(s) 2-14, 16-17 and 19-20 merely narrow the previously recited abstract idea limitations.
For the reasons described above with respect to Independent Claim(s) 1, 15, and 18 respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 2-14, 16-17 and 19-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), which, do not provide an inventive concept. Therefore, Claim(s) 1-20 are not patent eligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6-7, 9, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2014/0032282) in view of Dawson et al. (US 2007/0278300) and further in view of “Assessing Pricing Strategies and Users’ Attitudes Towards Managed Lanes,” by Jianling Li, Shekhar Govind, James C. Williams, Siamak Ardekani, Richard Cole, January 2002, (hereinafter Pricing).
	Regarding Claim 1, Fu, teaches a method comprising: 
Receiving sensor data from a sensor system associated with a roadway. (Paragraph(s) 0032, 0034, and 0043)(Fu teaches the system can receive measurement data from one or more measuring devices along a HOT road, highway, and/or lane(s), see paragraph 0043. Fu, further, teaches that the HOT flow speed can be measures and traffic volume (i.e., sensor data), see paragraph 0032. Fu, also, teaches that the data can be measured by various detectors (i.e., sensor system), see paragraph 0034)
The sensor data comprising information for speed and 
Determining, based on the sensor data a current level-of-service for the managed lane. (Paragraph 0032 and 0034)(Fu teaches that that detectors (i.e., sensors) are able to measure upstream and downstream data, which, can include traffic density based on speed information of the HOT information)
Comparing the current level-of-service for the managed lane with a target level-of-service for the managed lane. (Paragraph(s) 0032-0033)(Fu teaches comparing the traffic density at the entry of the HOT to the target density. Fu, further, teaches that the system will take into account the flow of speed that is measured at the entry of the HOT) 
Calculating a price adjustment for the managed lane based on a difference between the current level-of-service and the target level-of-service. (Paragraph 0033)(Fu teaches that the system will determine the difference between the traffic density at the HOT to the target density, which, the system will then adjust the amount of base toll rate. Examiner, notes, that that the system can measure the traffic density at the entry of the HOT (i.e., current level-of-service) and compare that to the target density (i.e., target level-of-service), which, the system will determine the difference and determine an adjustment amount to the toll rate (i.e., calculate a price adjustment based on the difference between the current and target level(s)-of-service))
The price adjustment having a non-linear relationship between the price adjustment and the difference. (Paragraph 0033)(Fu teaches that the adjustment can be determined proportional to the value of the difference using a nonlinear feedback)
	With respect to the above limitations: while Fu teaches a detector for measuring the speed and traffic volume on a HOT road, which, the system will compare the entry volume on the HOT to a target volume and then compute a toll price adjustment difference using a nonlinear feedback system. To the extent that Fu doesn’t explicitly teach a price having a non-linear relationship, see Pricing. However, Fu, doesn’t explicitly tech sensor data includes timing information for vehicle. 
	But, Dawson et al. in the analogous art of determining variable rate toll pricing, teaches timing of vehicles. (Paragraph 0020)(Dawson et al. teaches that the detectors (i.e., sensor) is able to detect each of the vehicles that pass by the detectors, which, the detector is then able to identify the time that has elapsed since the vehicle has passed the detector) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that includes detectors for determining the speed of vehicles of Fu, by incorporating the teachings of using a detector to detect the time vehicles pass those detectors of Dawson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to ensure tolls are efficient allowing drivers to experience premium services by helping tolled and non-tolled roads reduce traffic after determining the time each car will pass the dectector. (Dawson et al.: Paragraph(s) 0004 and 0019)
	With respect to the above limitation(s): while Dawson et al. teaches detectors determining a time that vehicles pass those detectors. However, to the extent Fu and Dawson et al., do not explicitly teach price adjustments having a non-linear relationship, see Pricing. 
	But, Pricing in the analogous art of determining pricing for toll managed lanes, teaches price adjustment having a non-linear relationship. (Page(s) 70-72)(Pricing teaches a price and demand function that can derive prices for a general purpose and managed toll lanes. The system will use a logistic function (i.e., sigmoid function) to determine the prices based on the number of drivers using the toll lanes (i.e., non-linear relationship between the adjusted price and difference))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that determines pricing using a non-linear feedback of Fu, and a tolling system that can determine variable pricing on the toll roads of Dawson et al., by incorporating the teachings of using a logistic function to determine prices based on various parameters of Pricing, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve traffic flow by helping reduce the congestion levels on freeways since drivers will have to pay a specific amount of money based on the traffic density on those roads. (Pricing: Page 24)
	Regarding Claim 2, Fu/Dawson et al./Pricing, teaches all the limitations as applied to Claim 1. 
	However, Fu/Dawson, do not explicitly teach wherein the target level-of-service comprising a target average vehicle speed.
	But, Dawson et al. in the analogous art of determining variable rate toll pricing, teaches wherein the target level-of-service comprising a target average vehicle speed. (Paragraph 0016)(Dawson et al. teaches that the average speed threshold can be set to be 50mph (i.e., target average vehicle speed). Dawson et al., further, teaches that the system can determine the current average speeds on the toll and non-toll roads, which, will then be compared to the set threshold and the system can then determine the increase and/or decrease of toll price, see paragraph 0030)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that includes using a target density to determine a tolling price of Fu, by incorporating the teachings of using an target average vehicle speed on the toll lane to increase and/or decrease toll prices of Dawson et al.,  with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce traffic by charging an adjusted amount of toll that is charged based on tolled segments of a travel route. (Dawson et al.: Paragraph 0004)

	Regarding Claim 6, Fu/Dawson et al./Pricing, teaches all the limitations as applied to Claim 1. 
	However, Fu, do not explicitly teach wherein the target level-of-service is defined relative to a general-purpose lane.  
	But, Dawson et al. in the analogous art of determining variable rate toll pricing, teaches wherein the target level-of-service is defined relative to a general-purpose lane. (Paragraph(s) 0030-0031)(Dawson et al. teaches that the average speed threshold can be set to be 50mph (i.e., target average vehicle speed). Dawson et al., further, teaches that the system can determine the current average speeds on the toll and non-toll roads (i.e., general purpose lane), which, will then be compared to the set threshold and the system can then determine the increase and/or decrease of toll price based on the number of vehicles using a non-toll road. Examiner, respectfully, notes that the term “relative,” merely needs to have a relation or connection with a dependence on another thing. The above reference discloses that the toll prices will increase/decrease based on the non-toll road, thus the toll price can be adjusted based on the non-toll, which, is relative to the general purpose lane)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that includes using a target density to determine a tolling price of Fu, by incorporating the teachings of determining toll prices based on a non-toll road of Dawson et al.,  with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce traffic by charging an adjusted amount of toll that is charged based on tolled segments of a travel route. (Dawson et al.: Paragraph 0004)

	Regarding Claim 7, Fu/Dawson et al./Pricing, teaches all the limitations as applied to Claim 1.
	However, Fu, doesn’t explicitly teach wherein the target level-of-service is an absolute value. 
	But, Dawson et al. in the analogous art of determining variable rate toll pricing, teaches wherein the target level-of-service is an absolute value. (Paragraph(s) 0030-0031)(Dawson et al. teaches that the average speed threshold can be set to be 50mph (i.e., target level-of-service is an absolute value). Dawson et al., further, teaches that the system can determine a toll price based on the set value. Examiner, respectfully, notes that a nonnegative number that is equal to numerical value is an absolute value, thus setting the speed limit to 50 mph is an absolute value) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that includes using a target density to determine a tolling price of Fu, by incorporating the teachings of determining toll prices based on setting an absolute value for a parameter of Dawson et al.,  with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce traffic by charging an adjusted amount of toll that is charged based on tolled segments of a travel route. (Dawson et al.: Paragraph 0004)

	Regarding Claim 9, Fu/Dawson et al./Pricing, teaches all the limitations as applied to Claim 1.
	However, Fu, doesn’t explicitly teach wherein a level of service is normalized such that the difference between the current level-of-service and the target level-of-service is zero. 
	But, Dawson et al. in the analogous art of determining variable toll pricing, teaches wherein a level of service is normalized such that the difference between the current level-of-service and the target level-of-service is zero. (Paragraph 0019)(Dawson et al. teaches that if the delta (i.e., difference) of average speeds matches the preset speed (i.e., zero), then the toll will not change) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that includes using a difference to determine a tolling price of Fu, by incorporating the teachings of determining toll prices based on a delta being unchanged of Dawson et al.,  with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce traffic by charging an adjusted amount of toll that is charged based on a difference by ensuring drivers of vehicles get premium services. (Dawson et al.: Paragraph 0004 and 0024)

	Regarding Claim 18, Fu/Dawson et al./Pricing, teaches a system comprising: 
A processor. (Paragraph 0063)(Fu teaches a processor)
A memory comprising machine-readable instructions that when executed by the processor cause the system to: (Paragraph 0049 and 0063)(Fu teaches a processor-readable medium that stores code for determining a toll rate. Fu, further, teaches a computer readable memory for directing a computer or other programmable data)
Receive sensor data from a sensor system associated with a roadway. (See, relevant rejection of Claim 1(a))
The sensor data comprising information for speed and timing of vehicles passing within a managed lane of the roadway. (See, relevant rejection of Claim 1(b))
Determine, based on the sensor data a current level-of-service for the managed lane. (See, relevant rejection of Claim 1(c))
Compare the current level-of-service for the managed lane with a target level-of-service for the managed lane. (See, relevant rejection of Claim 1(d))
Calculate a price adjustment for the managed lane based on a difference between the current level-of-service and the target level-of-service. (See, relevant rejection of Claim 1(e))
The price adjustment having a non-linear relationship between the price adjustment and the difference. (See, relevant rejection of Claim 1(f))
	
	Regarding Claim 19, Fu/Dawson et al./Pricing, teaches all the limitations as applied to Claim 18 and wherein the target level-of-service is defined relative to a general-purpose lane. (See, relevant rejection(s) of Claim(s) 6 and 18)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2014/0032282) in view of Dawson et al. (US 2007/0278300) and “Assessing Pricing Strategies and Users’ Attitudes Towards Managed Lanes,” by Jianling Li, Shekhar Govind, James C. Williams, Siamak Ardekani, Richard Cole, January 2002, (hereinafter Pricing), as applied to Claim 1, and further in view of Lorenzen (US 2015/0279122).
Regarding Claim 3, Fu/Dawson et al./Pricing, teaches all the limitations as applied to Claim 1. 
However, Fu/Dawson et al./Pricing, doesn’t explicitly teach wherein the target level-of-service comprises a target average distance between vehicles. 
But, Lorenzen in the analogous art of tolling, teaches wherein the target level-of-service comprises a target average distance between vehicles. (Paragraph(s) 0027-0028)(Lorenzen teaches that the system is able to determine a traffic jam on a roadway. The system will determine stop-and-go traffic based on distance between two vehicles which directly follow one another. The system can set the distance to be equal to half what is on the speedometer divided by two (i.e., target average distance between vehicles. Examiner, respectfully, notes that the toll price can change gradually based on the distance limits, see paragraph 0083) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that includes using a target density to determine a tolling price of Fu, determining toll prices based on different parameters/conditions of Dawson et al, and using various parameters to determine a price of Pricing, by incorporating the teachings of determining a toll price based on determining the distance between vehicles in order to determine traffic jams of Lorenzen,  with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help gradually change traffic related toll fees based on the severity of traffic events. (Lorenzen: Paragraph 0083)

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2014/0032282) in view of Dawson et al. (US 2007/0278300) and “Assessing Pricing Strategies and Users’ Attitudes Towards Managed Lanes,” by Jianling Li, Shekhar Govind, James C. Williams, Siamak Ardekani, Richard Cole, January 2002, (hereinafter Pricing), as applied to Claim 1, and further in view of Ashida et al. (US 2018/0211523).
	Regarding Claim 4, Fu/Dawson et al./Pricing, teaches all the limitations as applied to Claim 1. 
	However, Fu/Dawson et al./Pricing, doesn’t explicitly teach wherein the target level-of-service comprises a target average amount of time in which successive vehicles pass by a fixed point.  
	But, Ashida et al. in the analogous art of tolling, teaches wherein the target level-of-service comprises a target average amount of time in which successive vehicles pass by a fixed point. (Paragraph(s) 0096-0097); (Claim 24)(Ashida et al. teaches that the system can predict a number of passing vehicles per unit of time at a toll booth (i.e., a fixed point). The system can use this number to determine a congestion prediction time on a segment of road, see Fig. 10)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that includes using a target density to determine a tolling price of Fu, determining toll prices based on different parameters/conditions of Dawson et al, and using various parameters to determine a price of Pricing, by incorporating the teachings of setting a number of passing vehicles per unit of time of Ashida et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce traffic on a toll road. (Ashida et al.: Paragraph 0013)

	Regarding Claim 5, Fu/Dawson et al./Pricing, teaches all the limitations as applied to Claim 1. 
	However, Fu/Dawson et al./Pricing, doesn’t explicitly teach wherein the target level-of-service comprises a target volume of vehicles for the managed lane. 
	But, Ashida et al. in the analogous art of tolling, teaches wherein the target level-of-service comprises a target volume of vehicles for the managed lane. (Paragraph(s) 0096-0097)(Ashida et al. teaches that the system can predict a vehicle density at the prediction time, which, can include the number of vehicles on the toll road and the system define this value as the maximum value for that road segment)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that includes using a target density to determine a tolling price of Fu, determining toll prices based on different parameters/conditions of Dawson et al, and using various parameters to determine a price of Pricing, by incorporating the teachings of setting a volume of allowed vehicles on a toll road of Ashida et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce traffic on a toll road. (Ashida et al.: Paragraph 0013)

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2014/0032282) in view of Dawson et al. (US 2007/0278300) and “Assessing Pricing Strategies and Users’ Attitudes Towards Managed Lanes,” by Jianling Li, Shekhar Govind, James C. Williams, Siamak Ardekani, Richard Cole, January 2002, (hereinafter Pricing) and further in view of Zou et al. (US 2015/0106171).
Regarding Claim 8, Fu/Dawson et al./Pricing, teaches all the limitations as applied to Claim 1 and wherein the sensor system 
With respect to the above limitations: while Fu teaches measurement detectors located on an HOT lane. And Dawson et al., also, teaches various detector devices on a toll and non-toll lanes. However, Fu, Dawson et al., and Pricing, do not explicitly teach that the sensors can include either cameras, infrared, RADAR, or LIDAR. 
But, Zou et al. in the analogous art of determining toll pricing based on actual and target densities, teaches a sensing system can include cameras, infrared, RADAR, or LIDAR. (Paragraph 0044); (Fig. 3, 215)(Zou et al. teaches one or more detection devices can include an image capturing unit (i.e., camera) for sensing speed and traffic flow. Examiner, respectfully, notes that the detection devices are connected to the dynamic pricing module) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that includes various detectors allowing the toll road of Fu, using detectors allowing a toll road to receive information of Dawson et al., and a tolling system of Pricing, by incorporating the teachings of using a camera for sensing speed and traffic flow of Zou et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve determining toll pricing by reducing fluctuations in traffic by maintaining the target speed on the toll road. (Zou et al.: Paragraph 0012 and 0048)

Regarding Claim 20, Fu/Dawson et al./Pricing/Zou et al., teaches all the limitations as applied to Claim 18 and wherein the sensor system includes at least one of: cameras, infrared, RADAR, or LIDAR. (See, relevant rejection(s) of Claim(s) 8 and 18)

Claim(s) 10 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2014/0032282) in view of Dawson et al. (US 2007/0278300) and “Assessing Pricing Strategies and Users’ Attitudes Towards Managed Lanes,” by Jianling Li, Shekhar Govind, James C. Williams, Siamak Ardekani, Richard Cole, January 2002, (hereinafter Pricing) and further in view of Coffee et al. (US 2009/0295599).
	Regarding Claim 10, Fu/Dawson et al./Pricing, teaches all the limitations as applied to Claim 1.
	However, Fu/Dawson et al./Pricing, do not explicitly teach wherein calculating the price adjustment factor in a rate of change of the difference. 
	But, Coffee et al. in the analogous art of determining dynamic pricing for toll lanes, teaches wherein calculating the price adjustment factor in a rate of change of the difference. (Paragraph 0023 and 0047); and (Claim 4)(Coffee et al. teaches that the system can determine the change in traffic flow, which, includes the difference between the current and previous traffic flow. The system will use the rate of change in the traffic flow to adjust the current toll charges in order to control the speed and traffic flow on the toll road) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that is able to determining pricing using a difference of Fu, determining a price for a toll road based on a delta difference of Dawson et al., and a tolling system for determining toll prices of Pricing, by incorporating the teachings of determining the rate of change in difference for traffic flow, which, will then adjust the toll prices of Coffee et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to better determine pricing by using real-time changes in traffic conditions to prevent congestion and other traffic problems. (Coffee et al.: Paragraph 0004)

	Regarding Claim 11, Fu/Dawson et al./Pricing/Coffee et al., teaches all the limitations as applied to Claim 10.
	However, Fu, doesn’t explicitly teach wherein calculating the price adjustment uses a function such that when the difference is positive and the current level-of-service is increasing, price is decremented at various amounts as a function of rate of increase for the current level of service. 
	But, Dawson et al. in the analogous art of determining variable toll pricing, teaches wherein calculating the price adjustment uses a function such that when the difference is positive and the current level-of-service is increasing, price is decremented at various amounts as a function of rate of increase for the current level of service. (Paragraph 0031)(Dawson et al. teaches determining a toll price for a toll lane. The system will determine that the toll lanes target value for speed should be 50 mph. The system will determine that the current speed on the toll lane is increasing (i.e., current level-of-service) and the delta (i.e., difference) is 25 mph (i.e., positive) then the system will decrease the toll price by $1) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that is able to determining pricing using a difference of Fu, by incorporating the teachings of adjusting toll pricing based on a difference and a current speed on a toll road of Dawson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce traffic by charging an adjusted amount of toll that is charged based on a difference by ensuring drivers of vehicles get premium services. (Dawson et al.: Paragraph 0004 and 0024)

	 Regarding Claim 12, Fu/Dawson et al./Pricing/Coffee et al., teaches all the limitations as applied to Claim 10.
	However, Fu, doesn’t explicitly teach wherein calculating the price adjustment uses a function such that when the difference is positive and the current level-of-service is decreasing by more than a threshold amount, price is incremented at various amounts as a function of rate of decrease for the current level of service. 
	But, Dawson et al. in the analogous art of determining variable toll pricing, teaches wherein calculating the price adjustment uses a function such that when the difference is positive and the current level-of-service is decreasing by more than a threshold amount, price is incremented at various amounts as a function of rate of decrease for the current level of service. (Paragraph 0030)(Dawson et al. teaches determining a toll price for a toll lane. The system will determine that the toll lanes target value for speed should be 50 mph. The system will determine that the current speed on the toll lane is at a decrease speed of 40mph (i.e., current level-of-service) and the delta (i.e., difference) is 20 mph (i.e., positive) then the system will increase the toll price by $2) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that is able to determining pricing using a difference of Fu, by incorporating the teachings of adjusting toll pricing based on a difference and a current speed on a toll road of Dawson et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce traffic by charging an adjusted amount of toll that is charged based on a difference by ensuring drivers of vehicles get premium services. (Dawson et al.: Paragraph 0004 and 0024)

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2014/0032282) in view of Dawson et al. (US 2007/0278300) and “Assessing Pricing Strategies and Users’ Attitudes Towards Managed Lanes,” by Jianling Li, Shekhar Govind, James C. Williams, Siamak Ardekani, Richard Cole, January 2002, (hereinafter Pricing) and Coffee et al. (US 2009/0295599), as applied to Claim 10, and further in view of “Enhancement and Evaluation of Dynamic Pricing Strategies of Managed Toll Lanes,” by Dimitra Michalaka, 2012, (hereinafter Dynamic).

	Regarding Claim 13, Fu/Dawson et al./Pricing/Coffee et al., teaches all the limitations as applied to Claim 10.
	However, Fu/Dawson et al./Pricing/Coffee et al., do not explicitly teach wherein calculating the price adjustment uses a function such that when the difference is negative and the current level-of-service is increasing greater than a threshold amount, price is decremented at various amounts as a function of rate of increase for the current level of service. 
	But, Dynamic in the analogous art of , teaches wherein calculating the price adjustment uses a function such that when the difference is negative and the current level-of-service is increasing greater than a threshold amount, price is decremented at various amounts as a function of rate of increase for the current level of service. (Page(s) 70-73); and (Table 3-3)(Dynamic teaches determining a price increase and decrease based on traffic density. The system can set a speed within the HOT lanes to be higher than 45 mph. The system will determine that the current traffic density is increasing but the change in traffic density (i.e., difference) is a negative value then prices will continue to decrease by a certain amount. Examiner, respectfully, notes that if the traffic density is going from 11[Wingdings font/0xE0]12 and the change in traffic density is -6, then the price point will decrease going from -$0.25[Wingdings font/0xE0]-$0.50 (i.e., a decrease in price)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that is able to determining pricing using a difference of Fu, adjusting toll pricing based on a difference and a current speed on a toll road of Dawson et al., a tolling system for determining toll prices of Pricing, and  determining the rate of change in difference for traffic flow, which, will then adjust the toll prices of Coffee et al., by incorporating the teachings of determining an negative difference value and an increasing traffic density, which, the toll price will then decrease of Dynamic, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to better utilize a nonlinear optimization process by maximizing the freeway’s throughput and to ensure the density of the HOT will not exceed a certain threshold by determining a dynamic pricing strategy to accommodate the traffic demand. (Dynamic: Page 39)

	Regarding Claim 14, Fu/Dawson et al./Pricing/Coffee et al., teaches all the limitations as applied to Claim 10.
	However, Fu/Dawson et al./Pricing/Coffee et al., do not explicitly teach wherein calculating the price adjustment uses a function such that when the difference is negative and the current level-of-service is decreasing, price is incremented at various amounts as a function of rate of decrease for the current level of service. 
	But, Dynamic in the analogous art of , teaches wherein calculating the price adjustment uses a function such that when the difference is negative and the current level-of-service is decreasing, price is incremented at various amounts as a function of rate of decrease for the current level of service. (Page(s) 70-73); and (Table 3-3)(Dynamic teaches determining a price increase and decrease based on traffic density. The system can set a speed within the HOT lanes to be higher than 45 mph. The system will determine that the current traffic density is decreasing and the change in traffic density (i.e., difference) is a negative value then prices will increase by a certain amount. Examiner, respectfully, notes that if the traffic density is going from 12[Wingdings font/0xE0]11 and the change in traffic density is -6, then the price point will increase going from -$0.50[Wingdings font/0xE0]-$0.25 (i.e., an increase in price)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that is able to determining pricing using a difference of Fu, adjusting toll pricing based on a difference and a current speed on a toll road of Dawson et al., a tolling system for determining toll prices of Pricing, and  determining the rate of change in difference for traffic flow, which, will then adjust the toll prices of Coffee et al., by incorporating the teachings of determining an negative difference value and a decreasing traffic density, which, the toll price will then increase of Dynamic, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to better utilize a nonlinear optimization process by maximizing the freeway’s throughput and to ensure the density of the HOT will not exceed a certain threshold by determining a dynamic pricing strategy to accommodate the traffic demand. (Dynamic: Page 39)

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2014/0032282) in view of “Assessing Pricing Strategies and Users’ Attitudes Towards Managed Lanes,” by Jianling Li, Shekhar Govind, James C. Williams, Siamak Ardekani, Richard Cole, January 2002, (hereinafter Pricing).
	Regarding Claim 15, Fu, a method performed by a computing system, the method comprising: 
Determining a target level-of-service for a managed level. (Paragraph 0028)(Fu teaches that a target density will be set close to a critical density)
With a sensor system, determining a current level-of-service for the managed lane. (Paragraph 0032 and 0034)(Fu teaches that that detectors (i.e., sensors) are able to measure upstream and downstream data, which, can include traffic density based on speed information of the HOT information)
Displaying a first price for the managed lane. (Paragraph 0043)(Fu teaches that prior to a user entering the HOT lane a toll rate (i.e., first price) will be displayed on the message signage)
Displaying an adjusted price for the managed lane. (Paragraph 0044)(Fu teaches that the system can then adjust the target density based on bottlenecking on the HOT, which, the system will then determine a toll rate adjustment value and output the adjusted value as the final toll rate)
The adjusted price being a quantized value and being determined based on a non-linear relationship between price difference and a difference between the current level-of-service and the target level-of-service. (Paragraph 0033)(Fu teaches that the system will compare the actual vs the target density at the HOT and the difference is then taken to determine the adjustment amount of the toll rate, which, the adjustment can be determined proportional to the value of the difference using a nonlinear feedback mechanism)
	With respect to the above limitations: while Fu teaches a detector for measuring the speed and traffic volume on a HOT road, which, the system then compare the entry volume on the HOT to a target volume and then then compute a toll price adjustment difference using a nonlinear feedback system. However, to the extent that Fu doesn’t explicitly teach a price having a non-linear relationship, see below rejection.
	But, Pricing in the analogous art of determining pricing for toll managed lanes, teaches (Page(s) 70-72)(Pricing teaches a price and demand function that can derive prices for a general purpose and managed toll lanes. The system will use a logistic function to determine the prices based on the number of drivers using the toll lanes (i.e., non-linear relationship between the adjusted price and difference))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that determines pricing using a non-linear feedback of Fu, by incorporating the teachings of using a logistic function to determine prices based on various parameters of Pricing, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve traffic flow and reduce travel time on toll roads. (Pricing: Page 115)

	Regarding Claim 16, Fu/Pricing, teaches all the limitations as applied to Claim 15.
	However, Fu, doesn’t explicitly teach wherein the non-linear relationship is defined by a sigmoid function. 
	But, Pricing in the analogous art of determining pricing for toll managed lanes, teaches wherein the non-linear relationship is defined by a sigmoid function. (Pages 70-72)(Pricing teaches that a logistic function (i.e., sigmoid function) can be used to determine the price for a managed toll lane and a general purpose toll lane. Examiner, respectfully, notes that the sigmoid function is also called a logistic function, see applicants specification paragraph 0056) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling system that determines pricing using a non-linear feedback of Fu, by incorporating the teachings of using a logistic function to determine prices based on various parameters of Pricing, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve traffic flow and reduce travel time on toll roads. (Pricing: Page 115)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2014/0032282) in view of “Assessing Pricing Strategies and Users’ Attitudes Towards Managed Lanes,” by Jianling Li, Shekhar Govind, James C. Williams, Siamak Ardekani, Richard Cole, January 2002, (hereinafter Pricing), as applied to Claim 15, and further in view of Dawson et al. (US 2007/0278300).
Regarding Claim 17, Fu/Pricing/Dawson et al., teaches all the limitations as applied to Claim 15 and wherein the level-of-service is defined by at least one of: a target average vehicle speed, a target average distance between vehicles, a target average amount of time in which successive vehicles pass by a fixed point, and a target volume of vehicles. (See, relevant rejection(s) of Claim(s) 2 and 15)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./           Examiner, Art Unit 3628                                                                                                                                                                                             
/GEORGE CHEN/           Primary Examiner, Art Unit 3628